
	
		II
		110th CONGRESS
		1st Session
		S. 1874
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2007
			Ms. Landrieu (for
			 herself, Mr. Graham,
			 Mrs. Lincoln, and
			 Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To provide for efficient containment and management of
		  climate change costs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Containing and Managing Climate
			 Change Costs Efficiently Act.
		2.PurposesThe purposes of this Act are—
			(1)to ensure that the imposition of limits on
			 greenhouse gas emissions will not significantly harm the economy of the United
			 States; and
			(2)to establish a Carbon Market Efficiency
			 Board to ensure the implementation and maintenance of a stable, functioning,
			 and efficient market in tradeable permits to emit greenhouse gases.
			3.Establishment of
			 Carbon Market Efficiency Board
			(a)EstablishmentThere
			 is established a board, to be known as the Carbon Market Efficiency
			 Board (referred to in this Act as the Board).
			(b)PurposesThe
			 purposes of the Board are—
				(1)to promote the
			 achievement of the environmental objectives (including any national mandatory
			 greenhouse gas emissions cap and reduction targets) of the United
			 States;
				(2)to observe the
			 national greenhouse gas emission market and evaluate periods during which the
			 cost of permits provided under Federal law might pose significant harm to the
			 economy;
				(3)to conduct
			 observation during the 2-year period following the establishment of a market
			 program for permits under Federal law, and to provide temporary, short-term
			 relief at any time at which the program is determined to pose a significant
			 harm to the economy using the cost relief measures prescribed under section 5;
			 and
				(4)to submit to the
			 President and Congress quarterly reports—
					(A)describing the
			 status of each greenhouse gas emission market established under Federal law,
			 the economic effects of the markets, regional, industrial, and consumer
			 responses to the markets, any corrective measures that should be carried out to
			 relieve excessive costs of the markets, and plans to compensate for those
			 measures;
					(B)that are timely
			 and succinct to ensure regular monitoring of market trends; and
					(C)that are prepared
			 independently by the Board.
					(c)Membership
				(1)CompositionThe
			 Board shall be composed of 7 members, to be appointed by the President, by and
			 with the advice and consent of the Senate.
				(2)RequirementsIn
			 appointing members of the Board under paragraph (1), the President
			 shall—
					(A)ensure fair
			 representation of the financial, agricultural, industrial, and commercial
			 sectors, and the geographical regions, of the United States; and
					(B)appoint not more
			 than 1 member from each such geographical region.
					(3)Compensation
					(A)In
			 generalA member of the Board shall be compensated at a rate
			 equal to the daily equivalent of the annual rate of basic pay prescribed for
			 level II of the Executive Schedule under section 5313 of title 5, United States
			 Code, for each day (including travel time) during which the member is engaged
			 in the performance of the duties of the Board.
					(B)ChairpersonThe
			 Chairperson of the Board shall be compensated at a rate equal to the daily
			 equivalent of the annual rate of basic pay prescribed for level I of the
			 Executive Schedule under section 5312 of title 5, United States Code, for each
			 day (including travel time) during which the member is engaged in the
			 performance of the duties of the Board.
					(4)Prohibitions
					(A)Conflicts of
			 interestAn individual employed by, or holding any official
			 relationship (including any shareholder) with, any entity engaged in the
			 generation, transmission, distribution, or sale of energy, or an individual who
			 has any pecuniary interest in the generation, transmission, distribution, or
			 sale of energy, shall not be appointed to the Board under this
			 subsection.
					(B)No other
			 employmentA member of the Board shall not hold any other
			 employment during the term of service of the member.
					(d)Term;
			 vacancies
				(1)Term
					(A)In
			 generalThe term of a member of the Board shall be 14 years,
			 except that the members first appointed to the Board shall be appointed for
			 terms in a manner that ensures that—
						(i)the
			 term of not more than 1 member shall expire during any 2-year period;
			 and
						(ii)no
			 member serves a term of more than 14 years.
						(B)Oath of
			 officeA member shall take the oath of office of the Board by not
			 later than 15 days after the date on which the member is appointed under
			 subsection (c)(1).
					(C)Removal
						(i)In
			 generalA member may be removed from the Board on determination
			 of the President for cause.
						(ii)NotificationThe
			 President shall submit to Congress a notification of any determination by the
			 President to remove a member of the Board for cause under clause (i).
						(2)Vacancies
					(A)In
			 generalA vacancy on the Board—
						(i)shall not affect
			 the powers of the Board; and
						(ii)shall be filled
			 in the same manner as the original appointment was made.
						(B)Service until
			 new appointmentA member of the Board the term of whom has
			 expired or otherwise been terminated shall continue to serve until the date on
			 which a replacement is appointed under subparagraph (A)(ii), as the President
			 determines to be appropriate.
					(e)Chairperson and
			 vice-chairpersonOf members of the Board, the President shall
			 appoint—
				(1)1 member to serve
			 as Chairperson of the Board for a term of 4 years; and
				(2)1 member to serve
			 as Vice-Chairperson of the Board for a term of 4 years.
				(f)Meetings
				(1)Initial
			 meetingThe Board shall hold the initial meeting of the Board as
			 soon as practicable after the date on which all members have been appointed to
			 the Board under subsection (c)(1).
				(2)Presiding
			 officerA meeting of the Board shall be presided over by—
					(A)the
			 Chairperson;
					(B)in any case in
			 which the Chairperson is absent, the Vice-Chairperson; or
					(C)in any case in
			 which the Chairperson and Vice-Chairperson are absent, a chairperson pro
			 tempore, to be elected by the members of the Board.
					4.Duties
			(a)Information
			 gathering
				(1)AuthorityThe
			 Board shall collect and analyze relevant market information to promote a full
			 understanding of the dynamics of each greenhouse gas emission market
			 established under Federal law.
				(2)InformationThe
			 Board shall gather such information as the Board determines to be appropriate
			 regarding the status of the markets, including information relating to—
					(A)permit allocation
			 and availability;
					(B)the price of
			 permits;
					(C)macro- and micro-
			 economic effects of the markets; and
					(D)the success of
			 the markets in achieving the environmental objectives of the markets.
					(b)Treatment as
			 primary activity
				(1)In
			 generalDuring the initial 2-year period of operation of the
			 Board, information gathering under subsection (a) shall be the primary activity
			 of the Board.
				(2)Subsequent
			 authorityAfter the 2-year period described in paragraph (1), the
			 Board shall assume authority to implement the cost-relief measures described in
			 section 5(a).
				(c)StudyDuring
			 the 2-year period beginning on the date on which the initial greenhouse gas
			 emission market established under Federal law begins operation, the Board
			 shall—
				(1)conduct a study
			 of other markets for tradeable permits to emit covered greenhouse gases in the
			 United States; and
				(2)not later than
			 180 days after that date, submit to Congress a report describing the status of
			 the initial market, specifically with respect to volatility within the market
			 and the average price of greenhouse gas permits during that 180-day
			 period.
				(d)Employment of
			 cost relief measures
				(1)In
			 generalIf the Board determines that a greenhouse gas emission
			 market established under Federal law poses a significant harm to the economy of
			 the United States, the Board shall carry out such cost relief measures relating
			 to that market as the Board determines to be appropriate under section
			 5(a).
				(2)Initial
			 periodDuring the 2-year period beginning on the date on which
			 the initial greenhouse gas emission market established under Federal law begins
			 operation, if the Board determines that the average daily closing price of
			 greenhouse gas permits during a 180-day period exceeds the upper range of the
			 estimate provided under section 6, the Board shall—
					(A)increase the
			 quantity of permits that covered entities may borrow from the prescribed
			 allocations of the covered entities for future years; and
					(B)take subsequent
			 action as described in section 5(a)(2).
					(3)RequirementsAny
			 action carried out pursuant to this subsection shall be subject to the
			 requirements of section 5(a)(3)(B).
				(e)ReportsThe
			 Board shall submit to the President and Congress quarterly reports—
				(1)describing the
			 status of each greenhouse gas emission market established under Federal law,
			 the economic effects of the markets, regional, industrial, and consumer
			 responses to the markets, any corrective measures that should be carried out to
			 relieve excessive costs of the markets, and plans to compensate for those
			 measures; and
				(2)that are prepared
			 independently by the Board, and not in partnership with Federal
			 agencies.
				5.Powers
			(a)Cost relief
			 measures
				(1)In
			 generalBeginning on the day after the date of expiration of the
			 2-year period described in section 4(b), the Board may carry out 1 or more of
			 the following cost relief measures to ensure functioning, stable, and efficient
			 markets for tradeable permits to emit greenhouse gases:
					(A)Increase the
			 quantity of permits that covered entities may borrow from the prescribed
			 allocations of the covered entities for future years.
					(B)Expand the period
			 during which a covered entity may repay the allocating agency for a permit
			 borrowed as described in subparagraph (A).
					(C)Lower the
			 interest rate at which a permit may be borrowed as described in subparagraph
			 (A).
					(D)Expand the total
			 quantity of permits made available to all covered entities at any given time by
			 borrowing against the total allowable quantity of permits to be provided for
			 future years.
					(2)Subsequent
			 actionsOn determination by the Board to carry out a cost relief
			 measure pursuant to paragraph (1), the Board shall—
					(A)allow the cost
			 relief measure to be used only during the applicable allocation year;
					(B)exercise the cost
			 relief measure incrementally, and only as needed to avoid significant economic
			 harm during the applicable allocation year;
					(C)specify the terms
			 of the relief to be achieved using the cost relief measure, including
			 requirements for entity-level or national market-level compensation to be
			 achieved by a specific date or within a specific time period;
					(D)in accordance
			 with section 4(e), submit to the President and Congress a report describing the
			 actions carried out by the Board and recommendations for the terms under which
			 the cost relief measure should be authorized by Congress and carried out by
			 Federal entities; and
					(E)evaluate, at the
			 end of the applicable allocation year, actions that need to be carried out
			 during subsequent years to compensate for any cost relief measure carried out
			 during the applicable allocation year.
					(3)Action on
			 expansion of borrowing
					(A)In
			 generalIf the Board carries out a cost relief measure pursuant
			 to paragraph (1) that results in the expansion of borrowing of permits under
			 Federal law, and if the average daily closing price of permits for the 180-day
			 period beginning on the date on which borrowing is so expanded exceeds the
			 upper range of the estimate provided under section 6, the Board shall increase
			 the quantity of permits available for the applicable allocation year in
			 accordance with this paragraph.
					(B)RequirementsAn
			 increase in the quantity of permits under subparagraph (A) shall—
						(i)apply to all
			 covered entities;
						(ii)be allocated in
			 accordance with the applicable formulas and procedures established under this
			 Act;
						(iii)be equal to not
			 more than 5 percent of the total quantity of permits otherwise available for
			 the applicable allocation year under this Act;
						(iv)remain in effect
			 only for the applicable allocation year;
						(v)specify the date
			 by which the increase shall be repaid by covered entities through a
			 proportionate reduction of permits available for subsequent allocation years;
			 and
						(vi)require the
			 repayment under clause (v) to be made by not later than the later of—
							(I)the date that is
			 15 years after the date on which the increase is provided; and
							(II)the date on
			 which the subsequent applicable phase of greenhouse gas reductions takes effect
			 under this Act.
							(b)AssessmentsNot
			 more frequently than semiannually, the Board may levy on participants in any
			 permit trading system established under Federal law, in proportion to the
			 capital stock and surplus of the participants, an assessment sufficient to pay
			 the estimated expenses of the Board and the salaries of members of and
			 employees of the Board during the 180-day period beginning on the date on which
			 the assessment is levied, taking into account any deficit carried forward from
			 the preceding 180-day period.
			(c)LimitationsNothing
			 in this section gives the Board the authority—
				(1)to consider or
			 prescribe entity-level petitions for relief from the costs of a permit
			 allocation or trading program established under Federal law;
				(2)to carry out any
			 investigative or punitive process under the jurisdiction of any Federal or
			 State court;
				(3)to interfere
			 with, modify, or adjust any permit allocation scheme established under Federal
			 law; or
				(4)to modify the
			 goals of any limit on greenhouse gas emissions.
				6.Estimate of
			 costs to economy of limiting greenhouse gas emissionsThe Director of the Congressional Budget
			 Office, using economic and scientific analyses, shall submit to Congress a
			 report that describes the projected price range at which greenhouse gas permits
			 are expected to trade during the initial 2-year period of the initial
			 greenhouse gas emission market established under Federal law.
		7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
